 



EXHIBIT 10.2
LEASE TERMINATION AGREEMENT
     THIS LEASE TERMINATION AGREEMENT (hereinafter referred to as the “Lease
Termination”), is made and entered into effective as of the 1st day of June,
2006 (“Execution Date”), by and between GREENWAY TOWER JOINT VENTURE
(hereinafter called “Landlord”) and ACE CASH EXPRESS, INC., a Texas corporation
(hereinafter called “Tenant”).
RECITALS
     A. Reference is made to that certain Office Lease dated October 1, 1987,
between Landlord, as Landlord, and Tenant, as Tenant, as amended by First
Amendment to Lease Agreement for Greenway Tower dated April 29, 1988, Second
Amendment to Lease Agreement for Greenway Tower dated August 24, 1988, Third
Amendment to Lease Agreement for Greenway Tower dated December 29, 1988, Fourth
Amendment to Lease Agreement for Greenway Tower dated January 29, 1991, Fifth
Amendment to Lease Agreement for Greenway Tower dated June 13, 1994, Sixth
Amendment to Lease Agreement for Greenway Tower dated February 1, 1996, Seventh
Amendment to Lease Agreement for Greenway Tower dated December 20, 2000, Eighth
Amendment to Lease Agreement for Greenway Tower dated May 10, 2001, Ninth
Amendment to Lease Agreement for Greenway Tower dated October 21, 2003 and Tenth
Amendment to Lease Agreement for Greenway Tower dated July 26, 2004 (as amended,
the “Lease”), pursuant to the terms of which Landlord has leased to Tenant, and
Tenant has leased from Landlord, certain premises located in the Greenway Tower
office building as described therein (the “Leased Premises”); and
     B. Landlord and Tenant desire to terminate the Lease effective as of the
Execution Date upon the terms and conditions hereinafter set forth in this Lease
Termination.
AGREEMENTS
     1. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and subject to compliance by Tenant with the
terms and provisions of this Lease Termination Agreement, Landlord and Tenant
hereby terminate the Lease effective as of the Execution Date (the “Termination
Date”). If Tenant timely performs Tenant’s obligations under the Lease up to and
including the Termination Date, including, without limitation, the obligation to
pay rent and other sums becoming due in accordance with the provisions of the
Lease, Tenant’s obligation to pay rent under the Lease shall terminate effective
as of Termination Date; provided, however, that such termination shall not
affect or impair (i) any obligations of Tenant accruing or arising under the
Lease on or prior to the Termination Date including the obligation to pay Energy
Costs and Tenant’s Proportionate Share of Taxes, Insurance and Operating
Expenses thereunder to the Termination Date, (ii) any environmental obligations
of Tenant arising under or in connection with the Lease, (iii) any
indemnification by Tenant of Landlord under the Lease, and (iv) any obligations
of Tenant under the Lease which expressly survive termination of the Lease.
     2. Tenant releases and relinquishes any and all rights it may have in or to
the Leased Premises arising under the Lease. Tenant hereby further releases and
discharges Landlord of and from any and all liabilities, obligations, claims,
causes of action, debts, and damages which Tenant has, ever had or may claim to
have against Landlord, whether known or unknown, arising from, under or in
connection with the Lease through the Termination Date except for any
obligations of Landlord under the Lease which expressly survive termination of
the Lease.
LEASE TERMINATION AGREEMENT — PAGE 1 of 2

 



--------------------------------------------------------------------------------



 



     3. Tenant agrees to indemnify, defend and hold harmless Landlord, and
Landlord’s employees, agents, shareholders, officers and directors from and
against any claims, demands, obligations, penalties, fines, suits, liabilities,
settlements, damages, losses, costs and expenses (including, without limitation,
attorneys’ and consultant fees and expenses, investigation, laboratory fees and
expenses, clean-up costs, court costs and other litigation expenses) of whatever
kind or nature, known or unknown, arising out of or in any way related to
(i) the presence, removal or production in, on or affecting any portion of the
Leased Premises of any hazardous materials, hazardous substances, solid wastes
or other substances known or suspected to pose a threat to health or the
environment generated or caused by Tenant or any of its agents, servants,
employees, contractors, patrons, guests, licensees or invitees or of any other
person entering upon the Premises under or with the express or implied
invitation or permission of Tenant prior to the Termination Date, (ii) the
violation by Tenant of any laws, rules, regulations, ordinances or other
requirements of any applicable governmental authority prior to the Termination
Date, and/or (iii) any liens or encumbrances of any nature whatsoever which are
placed or claimed against the Leased Premises or the Project by Tenant or any
party claiming by, through or under Tenant, including, without limitation, any
party who has performed work or labor or supplied materials to or for the
benefit of Tenant.
     4. Tenant represents and warrants to Landlord that (i) Tenant has not
previously assigned, sublet, encumbered or otherwise transferred the Lease or
Tenant’s interest therein, (ii) this Agreement constitutes a valid and legally
binding obligation of Tenant and is enforceable in accordance with its terms,
and (iii) Tenant has the requisite power and authority to execute and deliver
this Agreement, and the consent or joinder of no other person or entity is
required in connection therewith.
     5. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. This Agreement shall supersede and control any and
all other agreements between Landlord and Tenant.
     IN TESTIMONY WHEREOF, the parties hereto have executed this Lease
Termination as of the date aforesaid.

                      LANDLORD:       TENANT:    
 
                    GREENWAY TOWER JOINT VENTURE       ACE CASH EXPRESS, INC.,
a Texas corporation    
 
                   
By:
  Independence Development, Inc.,                
 
  General Partner                
 
                   
 
          By:   /s/ William S. McCalmont    
 
                   
 
          Name:   William S. McCalmont    
By:
  /s/ Robert W. Kennedy       Title:   Executive Vice President &    
 
                   
 
  Robert W. Kennedy           Chief Financial Officer    
 
  Executive Vice President                

LEASE TERMINATION AGREEMENT — PAGE 2 of 2

 